Case 1:19-cv-01197-LO-TCB Document 102-5 Filed 07/10/20 Page 1 of 5 PageID# 1443




                          EXHIBIT 5
Case 1:19-cv-01197-LO-TCB Document 102-5 Filed 07/10/20 Page 2 of 5 PageID# 1444


   From:            Lustberg, Lawrence S
   To:              Orloff, Serena M (CIV)
   Cc:              Konkoly, Antonia (CIV)
   Subject:         RE: Snowden
   Date:            Wednesday, April 29, 2020 2:08:21 PM
   Attachments:     image001.jpg


  Serena – Sorry for the delay in responding. Bottom line is that you are correct in all respects: first, I
  agree that (as much as I enjoy talking to the two of you) consultation under Local Rule 37(E) would
  be futile. And second, you are correct that counsel will certainly not be opposing your motion to
  compel and I do not believe that Mr. Snowden will seek to do so pro se.

  Of course, as always, let me know if you have any questions or if there is anything you would like to
  discuss. Thanks and sincerely hope you are well, safe and healthy.

  All the best,

  Larry

  Lawrence S. Lustberg, Esq.
  Gibbons P.C.
  1 Gateway Center
  Newark, NJ 07102

  Tel. (973) 596-4731
  Fax (973) 639-6285
  Cell (201) 407-4765


  From: Orloff, Serena M (CIV) <serena.m.schulz-orloff@usdoj.gov>
  Sent: Monday, April 27, 2020 10:57 AM
  To: Lustberg, Lawrence S <LLustberg@gibbonslaw.com>
  Cc: Konkoly, Antonia (CIV) <Antonia.Konkoly@usdoj.gov>; Orloff, Serena M (CIV) <serena.m.schulz-
  orloff@usdoj.gov>
  Subject: RE: Snowden

  Larry,

  Thank you for your email. We plan to move to compel responses to our discovery requests.
   Since Mr. Snowden has chosen to provide no responses, even as to requests that he did not
  object to (and against the advice of counsel), it appears that a consultation among counsel, as
  required by Local Rule 37(E), will not be fruitful. Do you agree? If so, would you let us
  know whether Mr. Snowden will oppose the motion? Otherwise, would you let us know some
  times in the next day or two in which you are free to have the discussion contemplated by
  Local Rule 37(E), and the areas that you think will be fruitful to discuss?

  Thank you,
  Serena   
Case 1:19-cv-01197-LO-TCB Document 102-5 Filed 07/10/20 Page 3 of 5 PageID# 1445


  From: Lustberg, Lawrence S <LLustberg@gibbonslaw.com>
  Sent: Wednesday, April 22, 2020 7:55 PM
  To: Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>
  Cc: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>
  Subject: RE: Snowden

  Serena and Toni --

  Sorry for the late hour.

  I write to communicate that, contrary to the advice of his counsel, Mr. Snowden is declining
  to provide answers to the government’s discovery requests at this time. He would note that
  some of the more critical requests, per our discussion of yesterday, especially those
  regarding his speeches (and which speeches arguably violate the NDAs, per your request
  of yesterday) require information that is not within Mr. Snowden’s current knowledge or
  possession, though he suggests that they can certainly be gathered, over time, from the
  American Program Bureau, for example. Other of the discovery requests are covered by
  our objections.

  Finally, Mr. Snowden wished me to convey to you that, notwithstanding the above, he
  remains willing to discuss a settlement of this matter – one that would spare the
  Government the time and expense of having to identify which of his paid speeches might
  have violated the terms of the court’s summary judgment order. But to the extent that this
  turns on providing the discovery that is due today, he understands that such discussions
  may not continue.

  Larry

  Lawrence S. Lustberg, Esq.
  Gibbons P.C.
  1 Gateway Center
  Newark, NJ 07102

  Tel. (973) 596-4731
  Fax (973) 639-6285
  Cell (201) 407-4765


  From: Orloff, Serena M (CIV) <serena.m.schulz-orloff@usdoj.gov>
  Sent: Monday, April 20, 2020 3:14 PM
  To: Lustberg, Lawrence S <LLustberg@gibbonslaw.com>
  Cc: Konkoly, Antonia (CIV) <Antonia.Konkoly@usdoj.gov>
  Subject: RE: Snowden

  Great, thanks. How about 10:30 tomorrow morning? We can call you, if that works.


  From: Lustberg, Lawrence S <LLustberg@gibbonslaw.com>
Case 1:19-cv-01197-LO-TCB Document 102-5 Filed 07/10/20 Page 4 of 5 PageID# 1446


  Sent: Monday, April 20, 2020 2:49 PM
  To: Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>
  Cc: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>
  Subject: RE: Snowden

  Thanks, Serena, for the really nice email – your timing is great as I was just thinking of reaching out
  to you to see where you were on this, as we work on discovery. I am available any time tomorrow
  morning – would that work for you? Thanks so much.

  Lawrence S. Lustberg, Esq.
  Gibbons P.C.
  1 Gateway Center
  Newark, NJ 07102

  Tel. (973) 596-4731
  Fax (973) 639-6285
  Cell (201) 407-4765


  From: Orloff, Serena M (CIV) <serena.m.schulz-orloff@usdoj.gov>
  Sent: Monday, April 20, 2020 11:29 AM
  To: Lustberg, Lawrence S <LLustberg@gibbonslaw.com>
  Cc: Konkoly, Antonia (CIV) <Antonia.Konkoly@usdoj.gov>
  Subject: Snowden

  Hi Larry,

  I hope everything is still ok with your father. We’ve discussed your settlement proposal.
  Your proposed terms are not readily acceptable, but we think there would be value in further
  discussion to explore whether a settlement might be possible. Are there some good days/times
  this week to have that discussion?

  Thank you,
  Serena

  Serena M. Orloff
  Trial Attorney
  U.S. Department of Justice, Civil Division
  Federal Programs Branch
  1100 L Street NW, Room 12512
  Washington, DC 20005
  (202) 305-0167 (office)
  (202) 616-8470 (fax)
  Serena.M.Orloff@usdoj.gov
Case 1:19-cv-01197-LO-TCB Document 102-5 Filed 07/10/20 Page 5 of 5 PageID# 1447


  Disclaimer
  The contents of this message, together with any attachments, may contain information that is legally
  privileged, confidential and exempt from disclosure. If you are not the intended recipient, you are hereby
  notified that any dissemination, distribution, printing, or copying of this message, or any attachment, is
  strictly prohibited. If you have received this message in error, please notify me immediately by reply e-
  mail or call Gibbons P.C. at 973-596-4500 and delete this message, along with any attachments, from
  your computer.
